Citation Nr: 0013327	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for a back disorder, to include arthritis of 
the lumbar spine.

Entitlement to service connection for arthritis of the legs.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from April 1942 to August 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, in January 1998 that denied the claimed benefits.


REMAND

The Board notes that in December 1999 the RO received a 
timely request from the veteran, in the form of VA form 21-
22, that his representative be changed to the Massachusetts 
Department of Veterans Service.  It does not appear that the 
veteran's newly appointed representative has had the 
opportunity to review the claims folder in conjunction with 
the veteran's appeal.  The case must therefore be returned to 
the RO for review by the veteran's current representative.

It is further noted that the United States Court of Veterans 
Appeals (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) set forth a test that required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  

In holding that the claim had not been reopened, the RO 
clearly relied on the Colvin test, noting in the November 
1998 statement of the case and again in the February 1999 
supplemental statement of the case, the following language:  

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  There is no 
reasonable possibility that the new 
evidence submitted in connection with the 
current claim would change our previous 
decision.

The Board notes, however, that in the decision of Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection must be remanded for a determination 
as to whether the evidence submitted by the veteran is 
"material" as defined under 38 C.F.R. § 3.156(a) (1998) 
rather than under Colvin.  The case is consequently REMANDED 
for the following action:

Therefore, this case is Remanded for the following additional 
actions:

1. The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the veteran's 
claim for service connection for a back 
disorder under 38 C.F.R. § 3.156, as 
discussed in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Winters v. West, 12 
Vet. App. 1 (1999) (en banc).  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
newly appointed representative, The 
Massachusetts Department of Veterans 
Services, with a supplemental statement 
of the case and the applicable time to 
respond.  The representative must also be 
given the opportunity to advance argument 
concerning the question of service 
connection for arthritis of the legs.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




